2014 IL 115756



                                   IN THE
                              SUPREME COURT
                                     OF
                            THE STATE OF ILLINOIS



                                     (Docket No. 115756)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. RONALD L. STOECKER,
                                   Appellee.


                                 Opinion filed May 22, 2014.



          JUSTICE BURKE delivered the judgment of the court, with opinion.

          Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
       Theis concurred in the judgment and opinion.



                                             OPINION

¶1         In 1998, defendant Ronald L. Stoecker was convicted by a jury of first degree
       murder and aggravated criminal sexual assault and sentenced to concurrent terms of
       natural life and 30 years in prison. His convictions and sentences were affirmed on
       direct appeal. People v. Stoecker, No. 3-98-0750 (1999) (unpublished order under
       Supreme Court Rule 23). In 2009, defendant filed a pro se motion for postconviction
       deoxyribonucleic acid (DNA) testing pursuant to section 116-3 of the Code of Criminal
       Procedure of 1963 (725 ILCS 5/116-3 (West 2008)). Defendant requested that the
       circuit court order additional testing of forensic evidence using new DNA testing
       methods which were unavailable at the time of trial. The circuit court of Stark County
       denied the motion based on defendant’s failure to meet the statutory requirements for
       postconviction DNA testing. The appellate court reversed and remanded for further
       proceedings. 2013 IL App (3d) 110300-U. For the following reasons, we reverse the
       judgment of the appellate court and affirm the judgment of the circuit court.
¶2                                    BACKGROUND

¶3        On May 29, 1996, 15-year-old Jean Humble was living at a children’s home in
     Peoria, Illinois. Humble left the home that evening to find a telephone. She accepted a
     ride from a man, who drove her to a remote rural area a few miles south of Wyoming,
     Illinois. The man sexually assaulted her, cut her throat, and left her in a field. Humble
     was able to walk to a nearby house, where the resident called 911. At the hospital,
     Humble described her assailant as a white, stocky man, approximately 20 to 30 years in
     age, with blond hair. She told police that he drove a red, four-door car. Humble died
     one month after her attack.

¶4      Defendant had previously resided with his family in a house located near the place
     where Humble was attacked. That house was vacant at the time of the crime. On the
     evening of May 29, 1996, defendant attended a class in Peoria for domestic abusers.
     Two people in the class observed defendant wearing a knife in his belt. Defendant was
     seen driving away in a red car at approximately 8 p.m.

¶5       At approximately 4:30 a.m. on May 30, 1996, the day after the crime, defendant
     purchased a plane ticket to Costa Rica using cash and left the country. Defendant
     previously had told his employer that “if he ever had any problems,” he would go to
     Costa Rica because he believed the country had strict extradition laws. Wiretap
     recordings of conversations between defendant and his family indicated that defendant
     was attempting to elude the authorities.

¶6        In the early morning hours of May 30, 1996, a police officer observed defendant’s
     two brothers tearing apart and burning the interior of a red car in front of the family’s
     house. The brothers then brought the vehicle to a salvage yard. Approximately 18
     months after leaving for Costa Rica, defendant was apprehended and extradited to
     Illinois, where he was charged with first degree murder and aggravated criminal sexual
     assault.

¶7        Patricia Marcouiller, a forensic scientist for the Illinois State Police in Morton,
     Illinois, examined a pair of pants from the victim and identified seminal material in the
     rear crotch area. That area of the cloth was blood-stained, diluted, and contained a
     “very small” amount of sperm. Marcouiller removed the piece of material containing
     the semen stain, packaged it separately, and forwarded it to the Joliet laboratory for
     DNA testing, along with a tissue standard from the victim and a blood standard from
     defendant.

                                             -2-
¶8         Forensic scientist Aaron Small received the samples at the Illinois State Police
       laboratory in Joliet, Illinois. Small performed a differential extraction on the semen
       stain in order to separate the epithelial (e.g., mouth, blood, anal or vaginal) cells from
       the sperm cells. The extraction resulted in two separate samples—a “male fraction”
       containing sperm cells and a “female fraction” containing epithelial cells. Small then
       performed a process called Polymerase Chain Reaction (PCR) on the male fraction, the
       female fraction, the victim’s tissue standard, and defendant’s blood standard. Small
       explained that PCR amplifies, i.e., copies, the DNA present in the samples to allow
       scientists to indentify a DNA profile. He found that the male fraction contained a single
       male DNA profile, while the female fraction contained a DNA profile consistent with
       the victim, as well as a “light” DNA profile consistent with epithelial cells from another
       contributor.

¶9         Small next examined one locus, a specific location on an individual’s chromosome,
       for each of the DNA profiles. He determined that the victim’s DNA type at the locus
       termed “DQ alpha” matched the female fraction of the crime sample, and defendant’s
       DNA type at DQ alpha matched the male fraction. Small then performed a PolyMarker
       test to examine five additional loci. At each of the five loci, defendant’s profile
       matched the profile generated from the male fraction of the crime scene sample.
       Defendant and the victim also shared the same profiles at all five loci, which Small
       testified was not unusual because there are not many different types at those five loci.
       Finally, an additional locus on the first chromosome was examined, which indicated a
       match between defendant’s DNA and the male fraction. Small concluded that
       defendant could be included as a possible contributor to the semen stain on the victim’s
       pants. He estimated that a DNA profile consistent with the profile matching defendant
       and the male fraction at the loci tested would be expected to occur in 1 in 41,000
       Caucasians.

¶ 10       Rhonda Carter, a forensic scientist with the Illinois State Police in Chicago,
       performed additional PCR testing on the DNA evidence. Carter examined nine DNA
       markers and one sex typing marker for each of the samples and found that the DNA
       profile identified from the male fraction of the semen stain matched defendant’s profile
       at all 10 markers. Based on this match, the semen in the male fraction was consistent
       with having originated from defendant. Carter testified that the DNA profile identified
       in the male fraction and in defendant’s blood would be expected to occur in
       approximately 1 in 1.1 trillion Caucasians.



                                               -3-
¶ 11       The jury convicted defendant of first degree murder and aggravated criminal sexual
       assault. Defendant was sentenced to concurrent terms of natural life in prison for
       murder and 30 years for aggravated criminal sexual assault.

¶ 12       On direct appeal, the appellate court affirmed defendant’s convictions and
       sentences. People v. Stoecker, No. 3-98-0750 (1999) (unpublished order under
       Supreme Court Rule 23). Defendant proceeded to file multiple pro se motions and
       petitions for postconviction relief, all of which were dismissed by the circuit court. The
       appellate court affirmed the dismissal of defendant’s fifth amended postconviction
       petition based on its untimely filing. People v. Stoecker, 384 Ill. App. 3d 289 (2008).

¶ 13       On February 25, 2009, defendant filed a pro se motion for postconviction forensic
       DNA testing pursuant to section 116-3 (725 ILCS 5/116-3 (West 2008)). The motion
       requested that the forensic evidence introduced at trial be subjected to two DNA testing
       methods which defendant alleged were unavailable at the time of his trial. These
       methods are known as mitochondrial (mtDNA) testing, and Y-chromosome (Y-STR)
       testing. Defendant further alleged: (1) that identity was the issue at trial which resulted
       in his convictions; (2) that numerous “irregularities and anomalies” in the previous
       DNA testing “call[ed] into question the integrity of the State’s forensic results”; (3) that
       mtDNA and Y-STR DNA testing had the scientific potential to produce new,
       noncumulative evidence which was materially relevant to defendant’s claim of actual
       innocence, even if it did not exonerate him; and (4) that mtDNA and Y-STR
       technologies were widely accepted and used by the relevant scientific community.

¶ 14       Defendant’s appointed counsel filed a supplement to defendant’s motion in which
       he alleged that mixed samples of male and female DNA, like the one in this case, “can
       lead to misidentification of the contributor(s) of the sample,” and that Y-STR testing
       “allows resolution of a mixed sample from a male and female.” Neither defendant nor
       his counsel asserted in the pleadings that the requested DNA testing methods provided
       a reasonable likelihood of more probative results than the previous methods to which
       the evidence was subjected.

¶ 15       In its motion to dismiss defendant’s section 116-3 motion, the State argued that
       defendant failed to establish a difference between the mtDNA and Y-STR testing and
       the tests previously performed on the DNA evidence by the forensic experts who
       testified at trial. The circuit court denied defendant’s motion for additional DNA
       testing. The court based its decision on the evidence presented at trial, the appellate
       court’s finding on direct appeal that the evidence against defendant was

                                                -4-
       “overwhelming,” and the lack of affidavits attesting to the scientific superiority of the
       testing methods requested by defendant.

¶ 16       On appeal to the appellate court, defendant argued that the circuit court erred in
       denying his request for Y-STR DNA testing because he satisfied the statutory
       requirements for postconviction DNA testing. 1 The appellate court, with one justice
       dissenting, reversed and remanded to the circuit court for further proceedings. 2013 IL
       App (3d) 110300-U. The court found that Y-STR testing had the potential to produce
       new, noncumulative evidence materially relevant to defendant’s actual-innocence
       claim, based on Y-STR’s potential to exclude defendant as a contributor to the semen
       stain on the victim’s pants. Id. ¶ 27. The dissenting justice argued that defendant failed
       to indicate how Y-STR testing would produce a more probative result than the previous
       DNA testing, where both tests have the ability either to include or exclude an individual
       as a possible contributor of DNA. Id. ¶ 36 (Lytton, J., dissenting).

¶ 17      We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2013).



¶ 18                                               ANALYSIS

¶ 19       At issue in this case is whether defendant has fulfilled two of the requirements for
       postconviction DNA testing under section 116-3 of the Code. That section provides, in
       relevant part:

                     “(a) A defendant may make a motion before the trial court that entered the
                 judgment of conviction in his or her case for the performance of fingerprint,
                 Integrated Ballistic Identification System, or forensic DNA testing, including
                 comparison analysis of genetic marker groupings of the evidence collected by
                 criminal justice agencies pursuant to the alleged offense, to those of the
                 defendant, *** on evidence that was secured in relation to the trial which
                 resulted in his or her conviction, and:

                               (1) was not subject to the testing which is now requested at the time
                      of trial; or




          1
              Defendant did not appeal the circuit court’s denial of his request for mtDNA testing.
                                                       -5-
                            (2) although previously subjected to testing, can be subjected to
                   additional testing utilizing a method that was not scientifically available at
                   the time of trial that provides a reasonable likelihood of more probative
                   results. Reasonable notice of the motion shall be served upon the State.

                   (b) The defendant must present a prima facie case that:

                          (1) identity was the issue in the trial which resulted in his or her
                   conviction; and

                           (2) the evidence to be tested has been subject to a chain of custody
                   sufficient to establish that it has not been substituted, tampered with,
                   replaced, or altered in any material aspect.

                   (c) The trial court shall allow the testing under reasonable conditions
               designed to protect the State’s interests in the integrity of the evidence and the
               testing process upon a determination that:

                           (1) the result of the testing has the scientific potential to produce
                   new, noncumulative evidence materially relevant to the defendant’s
                   assertion of actual innocence even though the results may not completely
                   exonerate the defendant;

                          (2) the testing requested employs a scientific method generally
                   accepted within the relevant scientific community.” 725 ILCS 5/116-3
                   (West 2008).

¶ 20       The State contends that defendant’s section 116-3 motion is fatally deficient
       because he failed to plead, pursuant to subsection (a)(2), that Y-STR testing provides a
       reasonable likelihood of more probative results than the previous DNA tests conducted
       before trial. The State argues further that defendant failed to establish, pursuant to
       subsection (c)(1), that Y-STR testing has the scientific potential to produce new,
       noncumulative evidence materially relevant to his assertion of actual innocence.

¶ 21       Resolution of these issues requires an interpretation of section 116-3. Our primary
       objective is to ascertain and give effect to the intent of the legislature. People v. Easley,
       2014 IL 115581, ¶ 16. The most reliable indicator of the legislative intent is the
       language in the statute, which must be given its plain and ordinary meaning. Id. Issues
       of statutory interpretation are subject to de novo review. In re S.L., 2014 IL 115424,
       ¶ 16. A ruling on a motion for postconviction testing under section 116-3 also is
                                                 -6-
       reviewed de novo. People v. Brooks, 221 Ill. 2d 381, 393 (2006); People v. Shum, 207
Ill. 2d 47, 65 (2003).



¶ 22                                 I. Subsection 116-3(a)(2)

¶ 23      The appellate court below did not determine whether defendant showed that
       Y-STR testing provides a reasonable likelihood of more probative results. Defendant
       contends that there was no need for the court to undertake that analysis because there is
       no material distinction between the requirements articulated in subsection (a)(2) and
       subsection (c)(1). He argues that evidence that is genuinely “new,” “noncumulative,”
       and “materially relevant to the defendant’s claim of actual innocence” must necessarily
       have been obtained utilizing a method “that provides a reasonable likelihood of more
       probative results.” We disagree.

¶ 24        Subsection (a)(2) was added to the statute by the General Assembly in 2007. Pub.
       Act 95-688 (eff. Oct. 23, 2007) (amending 725 ILCS 5/116-3). Prior to the amendment,
       subsection (a) required a defendant to plead only that the evidence was not previously
       subjected to the forensic testing requested by the defendant because the technology was
       not available at the time of trial. See People v. Brooks, 221 Ill. 2d 381, 392-93 (2006)
       (citing 725 ILCS 5/116-3(a) (West 2002)). The statute did not distinguish between
       evidence which had undergone DNA testing before trial and evidence which had never
       been tested. The amended statute imposes a more stringent obligation on defendants
       seeking re-testing of evidence. Subsection (a)(2) provides that a motion seeking
       re-testing must show that the requested test (i) was not scientifically available at the
       time of trial; and (ii) provides a reasonable likelihood of more probative results than the
       previous testing. 725 ILCS 5/116-3(a)(2) (West 2008).

¶ 25       Defendant’s proposed construction of subsection (a)(2) is contrary to the
       established principle of statutory interpretation that every clause of a statute must be
       given a reasonable meaning, if possible, and should not be rendered meaningless or
       superfluous. See People v. Gutman, 2011 IL 110338, ¶ 12. We do not believe that the
       General Assembly’s purpose in amending the statute was to add a provision essentially
       identical to an existing provision. Rather, in the absence of evidence to the contrary, we
       must presume that the legislature intended to change the existing law when it added
       subsection (a)(2). See People v. Hicks, 119 Ill. 2d 29, 34 (1987).



                                                -7-
¶ 26        Under the plain language of the statute, defendants seeking additional testing of
       evidence which has already been subjected to testing have a greater burden to establish
       their case than those defendants whose evidence has not been tested. Pursuant to
       subsection (a)(2), a defendant must show that the additional testing is likely to produce
       more probative results than the previous tests. The analysis in subsection (a)(2) thus
       involves comparing the respective probative values of the two tests. Subsection (c)(1)
       requires a different analysis. After a defendant has established a prima facie case, the
       circuit court must assess the likelihood that the results of the testing sought by the
       defendant would materially advance a claim of actual innocence. People v. Savory, 197
Ill. 2d 203, 213 (2001). This assessment entails an evaluation of the evidence
       introduced at trial to determine whether the testing is likely to produce new,
       noncumulative evidence materially relevant to the defendant’s claim of actual
       innocence. 725 ILCS 5/116-3(c)(1) (West 2008); Savory, 197 Ill. 2d at 213.
       Accordingly, defendant’s argument that he need not comply with subsection (a)(2)
       because it is duplicative of subsection (c)(1) is incorrect.

¶ 27       After examining defendant’s motion and supplementary motion, we find that
       defendant has failed to plead, pursuant to subsection (a)(2), that Y-STR testing has the
       potential to produce more probative results than the DNA testing methods to which the
       evidence was previously subjected. Defendant asserts that subsection (a)(2) has been
       established through his allegation that Y-STR allows resolution of a “mixed sample” of
       male and female DNA. He fails to allege, however, that Y-STR testing is better at
       separating male and female DNA in a mixed sample than the differential extraction
       process and DNA testing carried out before trial. Defendant’s conclusory allegation
       concerning the value of Y-STR in resolving mixed samples, standing alone, is
       insufficient to obtain relief under section 116-3. See People v. English, 2013 IL App
       (4th) 120044, ¶¶ 16, 20 (denying the defendant’s motion seeking fingerprint or forensic
       testing on the gun due to insufficiency of allegations in petition).

¶ 28       Similarly, the appellate court’s finding that Y-STR testing has the possibility to
       exclude defendant as the contributor of the semen stain on the victim’s pants does not
       establish that Y-STR testing will produce statistical results that are more probative than
       those presented at trial. As the State points out, any DNA test has the potential to
       exclude or include a subject as a possible contributor of DNA. Defendant does not
       allege, however, that Y-STR testing has a greater potential to exclude an individual as a
       contributor to a DNA sample than the DNA testing already conducted.



                                               -8-
¶ 29        Moreover, defendant acknowledges in his brief that Y-STR testing expands, rather
       than narrows, the class of potential contributors to a crime scene sample. Y-STR testing
       examines particular regions on the male-specific Y chromosome which passes from
       father to son. People v. Barker, 403 Ill. App. 3d 515, 527-28 (2010) (citing Jules
       Epstein, “Genetic Surveillance”—The Bogeyman Response to Familial DNA
       Investigations, 2009 U. Ill. J. Tech. & Pol’y 141, 147-48). Thus, as defendant admits,
       all individuals in a paternal line will have the same Y-STR DNA profile. Id. A match
       between a suspect and evidence using the Y-STR procedure means only that the
       suspect could have contributed the DNA in the forensic stain, as could his brother,
       father, son, uncle, paternal cousin, or a distant cousin from his paternal lineage. John
       M. Butler, Fundamentals of Forensic DNA Typing 366 (2010). As a result, autosomal
       DNA testing, i.e., testing performed on chromosomes other than the sex chromosomes,
       is preferable to Y-STR testing since it is more effective and “provides a higher power
       of discrimination.” Id. at 341, 366.

¶ 30       Defendant has not shown that Y-STR testing is likely to produce more probative
       results than the autosomal DNA testing performed by the forensic scientists who
       testified at trial. Although defendant argues that Y-STR testing is a powerful tool to
       demonstrate exclusions, or non-matches, between a suspect’s DNA and crime scene
       DNA, he has not asserted that Y-STR’s potential to exclude a suspect is greater than
       that of the previous tests. Defendant’s section 116-3 motion for Y-STR DNA testing
       was properly denied by the circuit court on the grounds that defendant has failed to
       satisfy subsection (a)(2) of the statute. 725 ILCS 5/116-3(a)(2) (West 2008).



¶ 31                                II. Subsection 116-3(c)(1)

¶ 32      Even if defendant’s motion were sufficient to establish subsection (a)(2), the record
       does not show that Y-STR testing “has the scientific potential to produce new,
       noncumulative evidence materially relevant to the defendant’s assertion of actual
       innocence even though the results may not completely exonerate the defendant.” 725
       ILCS 5/116-3(c)(1) (West 2008). The circuit court thus properly denied defendant’s
       motion for the additional reason that defendant failed to establish subsection (c)(1).

¶ 33       In People v. Savory, 197 Ill. 2d 203, 213 (2001), this court held that evidence which
       is “materially relevant” to a defendant’s actual-innocence claim need not, standing
       alone, exonerate the defendant; rather, it must tend to “significantly advance” his claim
       of actual innocence. The determination of whether forensic evidence significantly
                                               -9-
       advances the defendant’s actual innocence claim requires an evaluation of the evidence
       introduced at trial, as well as the evidence the defendant seeks to test. Id. at 214.

¶ 34        In the case at bar, the evidence at trial, including the DNA test results which
       produced a match between defendant and the contributor of the semen on the victim’s
       pants, together with the strong circumstantial evidence of defendant’s guilt, confirms
       that the Y-STR testing requested by defendant is not likely to produce new,
       noncumulative evidence of defendant’s innocence. The DNA tests performed on the
       semen stain established that defendant’s DNA profile matched the profile of the male
       fraction at all of the markers tested by Small and Carter. Carter testified that the profile
       generated by her test results would be expected to occur in 1 in approximately 1.1
       trillion Caucasians. Thus, there is no likelihood that additional testing using the Y-STR
       testing method would exonerate defendant given the decisive DNA test results
       introduced into evidence.

¶ 35       We agree with the dissenting justice in the appellate court, who concluded that
       defendant failed to show that Y-STR testing would produce “new, noncumulative
       evidence.” “Without having indicated some inaccuracy in the original testing, the
       results of the Y-STR testing should be the same as the results of the PCR testing; those
       results indicated that defendant could be included as a possible contributor to the semen
       stain found on the victim’s pants.” 2013 IL App (3d) 110300-U, ¶ 37 (Lytton, J.,
       dissenting). In addition, the appellate court in defendant’s direct appeal found the
       evidence against defendant “overwhelming.” People v. Stoecker, No. 3-98-0750
       (1999) (unpublished order under Supreme Court Rule 23). The court noted the
       conclusive DNA evidence, as well as the evidence of the knife observed in defendant’s
       belt, the destruction of the red car by defendant’s family members, and defendant’s
       flight to Costa Rica.

¶ 36       Defendant concedes the significance of the DNA evidence in establishing his guilt
       but suggests that we should not consider this evidence in evaluating whether Y-STR
       testing has the potential to produce results materially relevant to his actual innocence.
       Defendant now asserts, for the first time, that there were “significant problems” with
       the DNA evidence offered at trial. He claims that: (1) the differential extraction process
       could have failed to completely separate the male and female fractions of the crime
       scene sample, resulting in the introduction of male DNA from sperm cells into the
       female fraction; (2) the DNA in the crime scene sample could have been contaminated
       with defendant’s DNA after being amplified through the PCR process; (3) the forensic
       scientists failed to obtain a “complete” profile of the 13 core loci included in the FBI’s
                                                - 10 -
       Combined DNA Index System (CODIS); and (4) the PolyMarker and DQ alpha tests
       used by Small are not used by the FBI to complete its national DNA database based on
       the tests’ low powers of discrimination.

¶ 37       Defendant’s claims challenging the accuracy and value of the DNA testimony were
       not raised at trial nor were they raised on direct appeal. In addition, his allegations are
       not factually supported by the record, and, in some instances, are directly contrary to
       the evidence presented at trial. For example, there is no evidence to support defendant’s
       claim that male DNA from sperm cells was introduced into the female fraction. Small,
       who was accepted by defendant at trial as an expert witness, testified that the
       differential extraction completely isolated the sperm cells from the epithelial cells. This
       process resulted in a male fraction containing a single male DNA profile, to which
       defendant’s DNA profile was matched, and a female fraction containing the victim’s
       DNA profile as well as a light DNA profile from another contributor. Small testified
       that he would expect to find DNA from another contributor’s epithelial cells in the
       female fraction because any epithelial cells in the original sample would be developed
       in the female fraction. There was no testimony that the female fraction contained DNA
       from sperm cells, as alleged by defendant. Similarly, there is nothing in the record to
       support defendant’s contention that the PCR process resulted in contamination of the
       male fraction with defendant’s DNA from his blood standard. When Small was
       questioned as to whether PCR was susceptible to contamination, he answered that PCR
       is not susceptible to contamination when, as here, the samples are handled properly and
       proper precautions are taken. Furthermore, no evidence was adduced at trial regarding
       CODIS, the 13 core loci, or the FBI’s standards for inclusion in its national DNA
       database. Defendant argues that the scientists’ failure to obtain a “complete” 13-loci
       profile casts doubt on their testimony because it is possible that defendant could have
       been excluded from the crime scene sample through a non-match at one of the untested
       loci. Defendant’s argument is unpersuasive, given Carter’s probative testimony that the
       10-loci DNA profile matching defendant and the male fraction would be expected to
       occur only in 1 out of 1.1 trillion Caucasians.

¶ 38       Defendant further argues that, in his opinion, it was highly unusual for him to share
       the same profile as the victim at the five loci identified by the PolyMarker test, and
       Small’s testimony to the contrary makes his expert opinion implausible. Defendant
       then suggests that the remainder of Small’s testimony should be viewed with suspicion
       or rejected outright. Defendant does not cite to any authority, however, to explain why
       this court should reject Small’s testimony that it was not unusual for the DNA profiles

                                               - 11 -
       of the defendant and the victim to match at these five loci. Accordingly, we reject this
       argument.

¶ 39       We find it improper, at this stage, for defendant to attempt to impeach the DNA
       evidence presented at his trial. Defendant never raised these claims in the circuit court
       and offered no alternative DNA evidence or expert opinion at trial in opposition to the
       testimony of the State’s witnesses. The record shows that defendant never challenged
       the admission of the DNA test results because they were inaccurate or improperly
       performed. Consequently, we find nothing to support defendant’s claims that Y-STR
       testing has the scientific potential to produce new, noncumulative evidence relevant to
       his actual-innocence claim.

¶ 40       Considering the strength of the matches between the crime scene sample and
       defendant’s DNA profile, in conjunction with the compelling circumstantial evidence
       of defendant’s guilt, we conclude that Y-STR testing lacks the potential to produce
       new, noncumulative evidence in support of defendant’s assertion of actual innocence.
       725 ILCS 5/116-3(c)(1) (West 2008). The circuit court properly denied defendant’s
       section 116-3 motion for additional DNA testing.



¶ 41                                     CONCLUSION

¶ 42       For the foregoing reasons, we reverse the judgment of the appellate court and
       affirm the judgment of the circuit court.



¶ 43      Appellate court judgment reversed.

¶ 44      Circuit court judgment affirmed.




                                              - 12 -